DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 52-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards independent claim 52, the first recitation of “the thread top in question” lacks clear antecedent basis in the claim whereby it’s not clear whether it refers to a particular one, some, or all thread segments.  
Additionally, it’s noted that with respect to the disclosed embodiment, limitation requiring “wherein the thread segments have a leading end and a trailing end,…, wherein, in at least the majority of the thread segments the thread top in question, when considered in thread direction, from 4Docket No. 2027-1026 its leading end up to its trailing end, is situated at a radial distance from the screw center line, which distance at a leading end is constant at the most so that the material of the thread segment in question in thread direction, increases along the length of the thread segment from the leading end toward the trailing end whereby the crest of the thread segment at the leading end defines a minimum distance to the screw centerline relative to the balance of the thread segment’s thread top which lies outside of a radial contour defined by the thread top at the leading end.  Additionally, it is not clear within context of the claim what limitation requiring “is constant at the most” requires.
Similar consideration applies to claim 53 wherein ‘as best understood’, no portions of the ‘thread segments’ have a ‘constant distance’ to the screw centerline along any length of the thread segments since they are disposed on a frustoconical portion of the shank wherein each thread’ segments distance to the centerline increases along the length of each thread segment along the first portion, in a direction from screw tip toward the second portion.  Accordingly, it is not clear what is meant by the terms of the claim.
Similar consideration applies to limitation of claim 54 wherein ‘as best understood’, the radial dimension to the helix defined by the shank in between turns of thread increases along its length due to its being arranged on a frustoconical portion of shank.  Accordingly, it is not clear what is meant by the terms of the claim. 
Similar consideration applies to limitation of claim 56 wherein ‘as best understood’, the radial dimension to the helical surface of the shank between threads is 
Additionally as regards claim 61, ‘as best understood’, recitation of “the first portion” is in reference to the leading portion of shank which has a frustoconical shape and “the second portion” is in reference to a portion of shank having a cylindrical shape and “thread fields” refers to the space between helical threads and thereby comprises a two-dimensional helical surface along the frustoconical and/or cylindrical portions of the shank.  It is not clear what is meant by limitation referring to a “circle-cylindrical plane” inasmuch as a cylinder is not a plane.  Cross-sections perpendicular and thru a cylindrical shape define planar circular shapes spaced along the axis of the cylinder, but not in a same plane.  It is not clear what is required by the claim.
Additionally as regards claim 63, since it’s not clear how many comprise ‘a few’ within the scope of claim.  The term ‘substantially parallel’ is interpreted as being parallel and/or close enough to parallel as to be considered parallel even if not exact.  Recitation of a ‘few’ is interpreted in accordance with its plain meaning as comprising a small number wherein the scope of claim is considered to be contradictory depending upon the magnitude of ‘a few’, thereby rendering the scope of the claim indefinite.
Additionally as regards claim 70, it’s not clear if limitation for “a number” includes (the number) ‘one’ whereby the scope of claim is not definite.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 52, 53, and 55-67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,647,038 to Gong.
Gong ‘038 teaches limitations for a “self-tapping screw” – as shown in Fig’s 8,9 for example, “made of synthetic material” -  reference discloses example of steel for example, as well known in the art as a man-made/formulated material, i.e., ‘synthetic’.    Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).
Reference teaches further limitations of “having a shank on which a thread is formed, which shank defines a screw center line” – as shown, “wherein the screw has a proximal end” – including nearer the head, “and a distal insertion end” – including the conical tip, “wherein the shank comprises a first portion” – including the cylindrical shank portion with whole thread, “and a second portion” – including the frustoconical portion with thread segmented by notch 150, “wherein the second portion is situated 
As regards claim 53, reference teaches further limitation of “a portion of the thread segment in question, said portion extending from the cutting edge and having a constant radial distance to the screw center line, connects to a portion of said thread segment having a radial distance that decreases in proximal thread direction” – the prior 
As regards claim 55, reference teaches further limitation of “the increase of the radial distance of the thread top at the location of the leading ends of the consecutive thread segments is the same each time” – as shown at portions where a straight line connects thread crests.  
As regards claim 56, reference teaches further limitation of “the thread segments situated next to each other in axial direction, define thread fields in between them, 5Docket No. 2027-1026 - wherein for at least the majority of the thread fields, when considered in a direction parallel to the said thread direction, the radial distance of the thread field in question to the screw center line is constant” – ‘as best understood’, the prior art geometry is analogous to that presently disclosed and encompassed by the claims.  
As regards claim 57, reference teaches further limitation of “the first portion a number of the thread fields situated closest to the distal end are situated on a conoid of a cone converging in distal direction, the cone having a circular base and a cone center line coinciding with the screw center line, wherein the conoid is at an angle of a maximum of a few degrees to the screw center line” – broad limitation effectively requires that the angle be not greater than a small number of degrees and does not exclude the conoid being at a zero angle to the screw centerline as shown by the prior art.  
As regards claim 58, reference teaches further limitation of “when considered in a direction parallel to the thread direction for thread fields that are consecutive to each other, the radial distance of the one thread field to the screw center line exceeds the 
As regards claim 59, reference teaches further limitation of “the thread in the second portion is continuous and the thread fields define a continuous helical thread field” – as shown.  
As regards claim 60, reference teaches further limitation of “the thread in the second portion defines thread fields between consecutive windings, which thread fields are situated on a circle-cylindrical plane and in particular define a continuous helical thread field” – as shown.  
As regards claim 61, reference teaches further limitation of “the first portion at least a number of thread fields that are situated closest to the second portion are situated on the same circle-cylindrical plane as the thread fields in the second portion, wherein at least substantially all thread fields in the first portion are situated on the same circle-cylindrical plane as the thread fields in the second portion” – ‘as best understood’, the prior art geometry is analogous to that presently disclosed and encompassed by the claims.    
As regards claim 62, reference teaches further limitation of “the leading ends of the thread segments form at least one group of cutting surfaces, which cutting surfaces are situated in one leading plane that is parallel to the screw center line, - wherein the leading plane contains the screw center line” – as shown nearer to the tip in Fig 8, 
As regards claim 63, reference teaches further limitation of “the trailing ends of the thread segments form at least one group of end surfaces, which end surfaces are situated in one trailing plane that is at least substantially parallel to the screw center line, in distal direction at an angle of a maximum of a few degrees converging relative to the screw center line” – as shown by the prior art as the limitation is ‘as best understood’.    
As regards claim 64, reference teaches further limitation of “each trailing plane, when considered in planes of cross- section perpendicular to the screw center line, each time includes right angles with the subsequent leading plane” – as shown by Fig 9. 
As regards claim 65, reference teaches further limitation of “in radial direction the trailing plane is spaced apart from the screw center line” – as shown in Fig 9 for example.  
As regards claim 66, reference teaches further limitation of “the trailing ends of the thread segments form two or more groups of end surfaces, - wherein the end surfaces are arranged in a regularly distributed fashion, when considered in cross-sectional planes perpendicular to the screw center line” – as shown as the limitation is ‘as best understood’.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 52-57, 59-64, 66, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taiwan Pat. Document No. TWM446240.
Taiwan ‘240 teaches limitations for a “self-tapping screw” – as shown in Fig’s 1,2 for example (page 18,19 of that document). 

    PNG
    media_image1.png
    325
    204
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    198
    136
    media_image2.png
    Greyscale

Although reference doesn’t explicitly disclose what material the screw is made, particularly “made of synthetic material”, it would have been obvious to one of ordinary skill in the art to manufacture from a synthetic material such as steel alloy for example as well known in the art.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Limitation of ‘synthetic’ is broad having plain/accepted meaning corresponding with human formulation or manufacture.  Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).


As regards claim 54, reference teaches further limitation of “in at least the majority of the thread segments the thread top in question, for at least substantially its full length, starting with the leading end, when considered in thread direction, is situated at a constant radial distance from the screw center line” – ‘as best understood’, as shown in the cross-section herein above.  
As regards claim 55, reference teaches further limitation of “the increase of the radial distance of the thread top at the location of the leading ends of the consecutive thread segments is the same each time” – as shown.  
As regards claim 56, reference teaches further limitation of “the thread segments situated next to each other in axial direction, define thread fields in between them, 5Docket No. 2027-1026 - wherein for at least the majority of the thread fields, when considered in a direction parallel to the said thread direction, the radial distance of the thread field in question to the screw center line is constant” – ‘as best understood’, the prior art geometry is analogous to that presently disclosed and encompassed by the claims.  
As regards claim 57, reference teaches further limitation of “the first portion a number of the thread fields situated closest to the distal end are situated on a conoid of a cone converging in distal direction, the cone having a circular base and a cone center not greater than a small number of degrees and does not exclude the conoid being at a zero angle to the screw centerline as shown by the prior art.
As regards claim 59, reference teaches further limitation of “the thread in the second portion is continuous and the thread fields define a continuous helical thread field” – as shown.  
As regards claim 60, reference teaches further limitation of “the thread in the second portion defines thread fields between consecutive windings, which thread fields are situated on a circle-cylindrical plane and in particular define a continuous helical thread field” – as shown.  
As regards claim 61, reference teaches further limitation of “the first portion at least a number of thread fields that are situated closest to the second portion are situated on the same circle-cylindrical plane as the thread fields in the second portion, wherein at least substantially all thread fields in the first portion are situated on the same circle-cylindrical plane as the thread fields in the second portion” – ‘as best understood’, the prior art geometry is analogous to that presently disclosed and encompassed by the claims.    
As regards claim 62, reference teaches further limitation of “the leading ends of the thread segments form at least one group of cutting surfaces, which cutting surfaces are situated in one leading plane that is parallel to the screw center line, - wherein the leading plane contains the screw center line, wherein the leading ends of the thread 
As regards claim 63, reference teaches further limitation of “the trailing ends of the thread segments form at least one group of end surfaces, which end surfaces are situated in one trailing plane that is at least substantially parallel to the screw center line, in distal direction at an angle of a maximum of a few degrees converging relative to the screw center line” – broad limitation effectively requires that the angle to be not greater than a small number of degrees and does not exclude a zero angle to the screw centerline as shown by the prior art.    
As regards claim 64, reference teaches further limitation of “each trailing plane, when considered in planes of cross- section perpendicular to the screw center line, each time includes right angles with the subsequent leading plane” – as shown.  
As regards claim 66, reference teaches further limitation of “the trailing ends of the thread segments form two or more groups of end surfaces, - wherein the end surfaces are arranged in a regularly distributed fashion, when considered in cross-sectional planes perpendicular to the screw center line” – as shown.  
As regards claim 67, reference teaches further limitation of “the trailing ends of the thread segments form at least one group of end surfaces, which end surfaces are situated in one 8Docket No. 2027-1026 trailing plane that is at least substantially parallel to the screw center line, in distal direction at an angle of a maximum of a few degrees converging relative to .  

Allowable Subject Matter
Claims 68-71 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 8,926,249 discloses geometry similar to that claimed as the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677